IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-60311
                         Conference Calendar
                          __________________


LEONEL MARTINEZ-PALACIOS,

                                       Petitioner,

versus

IMMIGRATION and NATURALIZATION SERVICE,

                                       Respondent.


                          - - - - - - - - - -
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          INS No. A70-003-153
                          - - - - - - - - - -
                           February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Leonel Martinez-Palacios asserts that the Board of

Immigration Appeals (BIA) abused its discretion in affirming the

order of the Immigration Judge (IJ) denying his petition to

suspend his deportation.    Martinez-Palacios argues that his

deportation would result in "extreme hardship."      See 8 U.S.C.

§ 1254(a)(1); Hernandez-Cordero v. INS, 819 F.2d 558, 560 (5th

Cir. 1987)(en banc).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60311
                                -2-

     We review the BIA's findings regarding “extreme hardship”

under a strict standard for abuse of discretion.    Hernandez-

Cordero, 819 F.2d at 561-63.   Procedurally, our review is limited

to determining whether the BIA gave any consideration to the

relevant factors establishing extreme hardship.    Id. at 563.

Substantively, we may find that the BIA abused its discretion

only in a case in which "the hardship is uniquely extreme, at or

closely approaching the outer limits of the most severe hardship

the alien could suffer and so severe that any reasonable person

would necessarily conclude that the hardship is extreme."     Id.

     The BIA specifically stated its findings regarding each

factor relevant to Martinez-Palacios’s eligibility for suspension

of deportation.   Moreover, the mere possibility that his

deportation could result in the breakup of his family is not

sufficient to require express consideration by the BIA.     See

Vargas v. INS, 826 F.2d 1394, 1399 (5th Cir. 1987).   The BIA did

not abuse its discretion, either procedurally or substantively,

in concluding that Martinez-Palacios had not presented evidence

of "extreme hardship.”

     Martinez-Palacios also requests that we extend the 30-day

voluntary departure period granted to him by the IJ and the BIA.

Because he fails to provide an adequate reason to trench on the

District Director’s authority to decide whether to reinstate

voluntary departure, this request is DENIED.

     The petition for review is DENIED.